Citation Nr: 0924993	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  03-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 through 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and Board remand.  In November 2006 
and again in January 2009, the Board remanded this appeal for 
additional development.

The Veteran was afforded a hearing in May 2006 before an 
Acting Veterans Law Judge who is no longer employed at the 
Board.  Because VA regulations require that a member of the 
Board who conducts a hearing also participate in the final 
determination of the claim, and because the Board member who 
conducted the May 2006 hearing is no longer available, the 
Veteran was offered the opportunity to appear at another 
hearing before the Board.  He provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge in March 
2009, who has made the determination set forth below as 
required by 38 C.F.R. § 20.707 (2008).

In June 2009, the Board received from the Veteran additional 
private treatment records.  While these records were not 
accompanied by a waiver of RO review, the Board nonetheless 
finds that adjudication of the appeal may go forward without 
such a waiver because these private treatment records are, in 
substance, duplicative of private treatment records already 
found in the record.  38 C.F.R. §§ 19.37(a), 20.1304 (2008).


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's lumbar 
spine disorder has not manifested by disability analogous to 
a severe intervertebral disc syndrome even taking into 
account his complaints of pain. 

2.  Since September 23, 2002, the Veteran's lumbar spine 
disorder has not been manifested by disability analogous to 
incapacitating episodes that required bed rest prescribed by 
a physician and treatment by a physician having a total 
duration of at least four weeks during the past twelve 
months.  

3.  During the pendency of the appeal,, the Veteran's lumbar 
spine disorder has not been manifested by a vertebral 
fracture, ankylosis, severe limitation of lumbar motion, or 
by a listing of the whole spine, a positive Goldthwaite's 
sign, or marked limitation of forward bending even taking 
into account his complaints of pain. 

4.  Since September 26, 2003, the Veteran's lumbar spine 
disorder has been manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less even taking 
into account his complaints of pain or by favorable 
ankylosis.

5.  Since May 8, 2008, the Veteran's lumbar spine disorder 
has not been manifested by lower extremity radiculopathy that 
equates to mild incomplete paralysis of the sciatic nerve in 
the right leg and left leg.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for service-connected lumbar spine disorder 
have not been met at any time during the pendency of the 
appeal.  38 U.S.C.A. §§ 1155, 5100, 5101, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5293, 5295 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2008).

2.  Since May 8, 2008, the Veteran has met the criteria for a 
separate 10 percent schedular rating for right lower 
extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5100, 5101, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5243, 8520 (2008).

3.  Since May 8, 2008, the Veteran has met the criteria for a 
separate 10 percent schedular rating for left lower extremity 
radiculopathy.  38 U.S.C.A. §§ 1155, 5100, 5101, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, 
Diagnostic Codes 5243, 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for the lumbar spine disorder.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient (i.e., the July 
2001 and July 2003 § 5103(a) notice letters provided the 
Veteran prior to the January 2005 rating decision), VA's duty 
to notify in this case has been satisfied.  Moreover, because 
the current appeal involves a claim for a higher initial 
evaluation, the Court's holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) does not apply to the current appeal 
because that holding only applies to increased rating claims. 

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims file all identified and available 
treatment records relevant to the current claim.  In 
addition, the claimant was provided two VA examinations which 
are adequate for rating purposes because the examiner at the 
most recent examination had the Veteran's claims file and 
both examiners conducted an evaluation of the claimant which 
allows the Board to rate the severity of his lumbar spine 
disorder under all applicable rating criteria including 
whether the appellant had additional functional limitations 
due to pain.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  



The Claim

The Veteran and his representative contend that the 
claimant's lumbar spine disorder is manifested by 
symptomatology that warrants a higher initial evaluation.  It 
is requested that the Veteran be afforded the benefit of the 
doubt.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service connection for residuals of a back injury was granted 
by a January 2005 rating decision and a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
effective April 20, 2000.  Subsequently, in a July 2008 
rating decision, the RO granted an initial evaluation of 20 
percent pursuant to Diagnostic Code 5237, effective April 20, 
2000.  The RO also conceded that the Veteran's residuals of a 
back injury were ratable as intervertebral disc syndrome.

During the pendency of this appeal, VA twice revised the 
criteria for diagnosing and evaluating disorders of the 
spine, effective September 23, 2002 (intervertebral disc 
syndrome diagnostic code), and effective September 26, 2003 
(other spine diagnostic codes).  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  

When a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  If application of an amended regulation has a 
retroactive effect, then the regulation cannot be applied to 
cases pending at the time of its promulgation.  Rodriguez v. 
Peake, 511 F.3d 1147, 1153 (Fed. Cir. 2008).  But even if the 
amended versions are more favorable, the amended versions may 
only be applied as of their effective date and, before that 
time, only the former version of the regulation may be 
applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see 
also Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 
2003).  

To determine if the regulation change produces retroactive 
effects, VA must consider 1) the nature and extent of the 
change of the law, 2) the degree of connection between the 
operation of the new rule and a relevant past event, and 3) 
familiar considerations of fair notice, reasonable reliance, 
and settled expectations.  Princess Cruises v. United States, 
397 F.3d 1358, 1362-63 (Fed. Cir. 2005) (citing Landgraf v. 
USI Film Products, 511 U.S. 244, 270 (1994)).  A new 
regulation has retroactive effects if it is less favorable to 
a claimant than the old regulation and a liberalizing law or 
regulation does not have retroactive effects.  See VAOPGCPREC 
7-03; 69 Fed. Reg. 25179.  

In this case, the application of the September 23, 2002, 
regulatory change in the diagnostic criteria regarding spinal 
disorders does not have retroactive effects on the Veteran's 
claim.  The 2002 amendment maintained the diagnostic codes 
for all spine disorders except for intervertebral disc 
syndrome.  For intervertebral disc syndrome, new diagnostic 
criteria were provided, including provisions for assigning 
separate evaluations for orthopedic and neurological symptoms 
of the service-connected spine disability, whichever resulted 
in a higher evaluation.  Such separate evaluations were not 
previously expressly permitted.  The evidence of record does 
not show that familiar considerations of fair notice, 
reasonable reliance, and settled expectations will be 
disturbed the by the application of the 2002 amendment.  
Accordingly, the September 23, 2002, regulatory changes are 
not retroactive and will be applied as of their effective 
date.  See Rodriguez, 511 F.3d at 1153; Kuzma, 341 F.3d at 
1328-29; VAOPGCPREC 7-03; VAOPGCPREC 3-00.

Similarly, the application of the September 26, 2003, 
regulatory changes in the spinal disorder diagnostic criteria 
does not have retroactive effects on the Veteran's claim.  
The 2003 amendments 1) maintained the diagnostic code for 
intervertebral disc syndrome as amended in 2002, 2) 
maintained the ability to assign separate evaluations for 
orthopedic and neurologic manifestations of a spine disorder 
as amended in 2002, and 3) implemented a General Rating 
Formula applicable to all spinal disorders.  In this case, 
the evidence does not show that familiar considerations of 
fair notice, reasonable reliance, and settled expectations 
will be disturbed by the application of the 2003 amendments.  
Accordingly, the September 26, 2003, regulatory changes do 
not have retroactive effects and will be applied as of their 
effective date.  See Rodriguez, 511 F.3d at 1153; Kuzma, 341 
F.3d at 1328-29; VAOPGCPREC 7-03; VAOPGCPREC 3-00.  

The Board observes that the RO incorrectly applied the 
revised rating criteria for 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, which became effective September 26, 2003, to rate 
the Veteran's lumbar spine disability beginning on April 20, 
2000.  This was in error, as the amended rating criteria can 
only be applied on and after the effective date of the 
regulatory change.  Nonetheless, the Board concludes that the 
Veteran will not be prejudiced by the Board's consideration 
of the claim because the Veteran was notified of the old and 
the new rating criteria in the August 2008 supplemental 
statement of the case.  Accordingly, the Veteran had 
sufficient notice of both the old and the new rating criteria 
and the need to submit evidence or argument pertaining to the 
requirements of those criteria.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

The Facts

A June 2002 private treatment record from W.S.B., M.D. 
reflects complaints of severe low back pain for several 
months with numbness on the top of the left foot.  Physical 
examination revealed deep tendon reflexes and motor strength 
to be bi-symmetric.  Straight leg raises were mildly positive 
bilaterally.  There was no point tenderness through the left 
paraspinous, but the muscle area was slightly tight.  An x-
ray of the lumbar spine revealed significant osteoarthritic 
changes throughout the lumbar spine with degenerative disc 
disease at L5-S1.  A magnetic resonance imaging scan (MRI) of 
the lumbar spine showed several areas of bulging discs at 
three levels of the lumbar spine.  The diagnosis was 
degenerative disc disease of the lumbar spine.  

A February 2003 letter from W.S.B., M.D. reflects that the 
Veteran had a diagnosis of degenerative disc bulges and 
degenerative disc disease by MRI at L4-L5, L3-L4, and L5-S1.  
A February 2003 treatment record from W.S.B., M.D. notes the 
Veteran's complaints of back pain and his request for a 
prescription for a muscle relaxer.  The diagnosis was 
degenerative disc disease of the low back.  

A June 2003 x-ray report of the lumbar spine showed some loss 
of vertebral body height at L4-L5 which may be attributable 
to degenerative change rather than compression injuries and 
moderate degenerative disc disease at L4-L5 and L5-S1 with 
some mild degenerative disc disease in the lower thoracic 
region.

In December 2004, the Veteran underwent a VA spine 
examination.  The report notes his complaints of severe low 
back pain without radiation, which he described as a dull 
pain.  He indicated stiffness and weakness as well, and 
stated that the intensity of his pain varied.  The Veteran 
noted that medication helped his back pain, and that he had 
not sought treatment for his back pain since 2003.  He 
indicated that flare-ups were caused by prolonged lying down, 
heavy lifting, prolonged standing, and cold weather.  He 
reported flare-ups at least three to four times per month and 
noted that the flare-ups last for approximately 1.5 hours.  
The Veteran also indicated that his flare-ups caused 
additional limitation of motion and functional impairment 
which was mild to moderate.  He denied fever, weight loss, 
malaise, dizziness, visual disturbances, numbness, weakness, 
bladder complaints, falls secondary to his back, use of 
walking aids, problems driving, and problems performing the 
activities of daily living.  He noted that he could walk no 
more than 20 minutes before his back began to hurt.  He 
stated that he had not been prescribed prolonged bed rest for 
his back by a licensed physician in the last year.

Physical examination revealed the Veteran to have slow gait 
with a mild limp on the left leg.  Inspection of the spine 
was normal and posture was within normal limits.  The 
position of the head in relation to the curvature of the 
spine was normal.  Range of motion revealed forward flexion 
to 75 degrees with pain at 70 degrees, extension to 17 
degrees with pain at 15 degrees, right and left lateral 
flexion to 17 degrees, and right and left lateral rotation to 
17 degrees.  There was no evidence of painful motion, spasm, 
weakness, or tenderness.  There were no postural 
abnormalities or fixed deformities.  Repetitive use caused an 
increase in pain and decreased range of motion by 0 to 5 
degrees and pain had a major impact.  There was no muscle 
atrophy and normal tone and strength.  Deep tendon reflexes 
were 2+ and equal bilaterally.  A sensory examination was 
normal and cranial nerves II through XII were grossly intact.  
Straight leg raises were negative bilaterally.  The diagnosis 
was degenerative joint disease of the lumbosacral spine with 
spinal stenosis with limitation in function due to pain, mild 
and moderate during flare-ups.

An October 2005 private treatment record from W.S.B., M.D. 
notes the Veteran's continued complaints of chronic low back 
pain.  The physician prescribed Darvocet.  

A private treatment record from February 2007 notes the 
Veteran's complaints of low back pain recurring a week after 
injection.  Another February 2007 treatment record reflects 
that the Veteran had a flare-up of his low back pain after 
bending over.  He also noted some radiation of pain down the 
leg.  Physical examination revealed deep tendon reflexes and 
motor strength to be bi-symmetric.  Straight leg raises were 
positive on the left.  There was some paraspinous muscle 
tenderness as well.  Repeat lumbar spine films showed 
extensive osteoarthritic spurring throughout the lumbar spine 
with significant degenerative disc changes at L5-S1 with 
spurring as well and a possible fusion.  The diagnosis was 
lumbar degenerative disc disease with some lumbar 
radiculopathy.  

A February 2007 MRI of the lumbar spine showed:  1) severe 
lumbar spinal stenosis at L3-L4, primarily due to ligamenta 
flavum hypertrophic changes, facet joint hypertrophic changes 
that contribute to stenosis, and moderate spinal canal 
stenosis at L4-5; 2) degenerative disc disease at L4-L5 and 
L5-S1 with broad-based disc bulging; 3) mild degenerative 
anterolisthesis of L5 on S1 which, along with disc ostephyte 
complexes, results in moderate to severe left and minimal 
right neural foraminal narrowing; 4) moderate neural 
foraminal narrowing bilaterally at L4-L5 due to broad-based 
disc bulging; and 5) moderate degenerative arthritis of the 
mid and inferior lumbar spine facet joints with spondylosis 
inferiorly, including a bridging ostephyte at L5-S1.

A February 2007 letter from W.S.B., M.D. notes that the 
Veteran had severe degenerative disc disease throughout his 
lumbar spine as well as some lumbar radiculopathy.

In May 2008, the Veteran underwent another VA spine 
examination.  The Veteran complained of constant low back 
pain with a dull aching character interspersed with sharp 
pain when moving the wrong way.  The Veteran reported that 
the pain radiated to his right leg with numbness lasting 5 to 
10 minutes, and that at times, his right leg gave out on him 
due to the numbness.  The Veteran also reported that he was 
unable to walk more than one block due to pain, he was unable 
to bend over and mow the lawn, and he was unable to vacuum 
for more than 20 minutes.  He also noted that he used a cane 
to ambulate in his home and a wheelchair or scooter when he 
had to walk more than one block outside of his home.  

Physical examination revealed straightening of the normal 
lumbar lordosis and some point tenderness to palpation on the 
right side of the paraspinous muscles at L3-S1.  Range of 
motion revealed forward flexion to 40 degrees, extension to 
20 degrees, left and right lateral flexion to 20 degrees, and 
left and right rotation to 20 degrees.  There was no fatigue, 
weakness, or lack of endurance following repetitive use, and 
there was no additional limitation of motion due to 
repetitive use.  The examiner also noted that there were no 
objective signs of weakness or tenderness on examination.  
Neurological examination revealed normal muscle strength, 
mass, and tone in the lower extremities.  Deep tendon 
reflexes were 2+ at the knees and 1+ at the ankles.  
Sensation was diminished to pinprick, temperature, and 
vibration in a stocking distribution to the mid calf 
bilaterally.  Straight leg raises were negative bilaterally.  
The diagnosis was lumbar disc disease with spinal stenosis 
and radiculopathy affecting the right lower extremity.

During his May 2006 hearing before the Board, the Veteran 
testified that he could only walk one half of a block due to 
back pain, and that he used a motorized chair to move around.  
The Veteran's wife noted that the Veteran complained of back 
pain when he walked and when he got up, and that occasionally 
she helped him get up.  She also testified that she helped 
him take his socks off, and that he used a cane to ambulate.

During his subsequent March 2009 hearing before the Board, 
the Veteran reported that he was provided with a wheelchair 
which he described as a motorized scooter as a result of the 
severity of his back disorder, and also that he used a cane 
to ambulate.  He reported that he could not bend forward all 
the way without pain.  He noted that he did not spend 
excessive time in bed due to back pain, but that he had to 
sit straight up in a chair.  He noted that he had trouble 
getting up from bed, and that he slept on his right side.  He 
reported that he could not vacuum due to back pain and that 
he had numbness and tingling down the left leg.  He 
complained of rigidity and stiffness in his back, and stated 
that he could only walk about 30 to 50 feet without pain.  He 
reported that his left leg gave way sometimes, and that he 
could not run a lawnmower or walk up stairs due to back pain.  
He stated that treatment for his back pain included cortisone 
shots and medication.  The Veteran's wife testified that the 
Veteran could not bend over to pick things up off of the 
floor, that he had to keep his back straight, he could not be 
on his feet for long periods of time, and that he could not 
help her do the dishes.  The Veteran denied muscle spasms in 
his back, and reported that no doctor had ever prescribed him 
bed rest due to his back problems.  He also noted that his 
back pain radiated into the left leg, but that the radiating 
pain was not constant.  He denied having ever sought 
treatment from a neurologist.

Intervertebral Disc Syndrome-The Old Criteria

For the entire period during which the appeal has been 
pending, the Veteran is entitled to a 40 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 if he had a severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.

In this regard, the evidence does not disclose that the 
Veteran's symptoms were severe and persistent to the point 
that he only experienced intermittent relief.  Id.  
Specifically, the Board recognizes that treatment records 
document the Veteran's complaints of left foot numbness as 
well as some radiation of pain down the leg.  Moreover, 
examination at these times documented his having problems 
with straight leg raises being mildly positive bilaterally, 
the left paraspinous muscle area being slightly tight, 
paraspinous muscle tenderness, and some lumbar radiculopathy.  
Furthermore, the December 2004 VA examiner opined that the 
Veteran had a slow gait with a mild limp on the left leg and 
the May 2008 VA examiner opined that he had some point 
tenderness to palpation, deep tendon reflexes were 1+ at the 
ankles, and sensation was diminished to pinprick, 
temperature, and vibration in a stocking distribution to the 
mid calf bilaterally.  

However, treatment records also noted that deep tendon 
reflexes and motor strength were bi-symmetric.  Moreover, the 
December 2004 VA examiner opined that the Veteran had normal 
muscle tone and strength, his deep tendon reflexes were 2+ 
and equal bilaterally, sensory examination was normal, and 
straight leg raises were negative bilaterally.  Furthermore, 
the May 2008 VA examiner opined that neurological examination 
revealed normal muscle strength, mass, and tone in the lower 
extremities and deep tendon reflexes were 2+ at the knees.

Given the lack of adverse neurological symptomatology seen in 
the record, even when considering functional limitation due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2008) and DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board does not find that the Veteran's functional losses 
equate to the debility contemplated by the 40 percent rating 
for an intervertebral disc syndrome under the old rating 
criteria at any time during the pendency of the appeal.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); Fenderson, 
supra.

Intervertebral Disc Syndrome-The New Criteria

Effective September 23, 2002, the Veteran is entitled to a 
rating in excess of 20 percent under Diagnostic Code 5243 if 
the intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months (40 percent).  38 C.F.R. § 4.71a (2008).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.

In this case, the record dating since September 23, 2002, 
does not show that a physician has ever ordered bed rest due 
to his lumbar spine disorder.  In fact, the Veteran testified 
that he had never had physician ordered bed rest due to his 
lumbar spine disorder.  Therefore, because the record for the 
period since September 23, 2002, is negative for any evidence 
of physician ordered bed rest due to his lumbar spine 
disorder, the claim for a higher evaluation must be denied.  
Id; Fenderson, supra.

Neurological Impairment-Since September 23, 2002

Effective September 23, 2002, the Veteran is entitled to a 
separate compensable evaluation for his lumbar spine disorder 
for a compensable level of adverse neurological 
symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note 2; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In 
this appeal, this means his adverse neurological 
symptomatology must equate to at least mild incomplete 
paralysis of the sciatic nerve.  See 38 C.F.R. §§ 4.71a, 
4.123, 4.124, 4.124a, Diagnostic Codes 5243, 8520, 8620, 8720 
(2008).

In this regard, the Board notes that, while W.S.B., M.D., in 
a June 2002 treatment record first noted complaints of left 
foot numbness and a February 2003 letter from W.S.B., M.D., 
also noted a problem with some radiculopathy in the left leg, 
the first time that the record documents a compensable degree 
of sciatic nerve impairment in the right and/or left legs is 
at the May 8, 2008, VA examination.  Specifically, the May 
2008 VA examiner opined that deep tendon reflexes were 1+ at 
the ankles and sensation was diminished to pinprick, 
temperature, and vibration in a stocking distribution to the 
mid calf bilaterally. 

Under such circumstances, and granting the Veteran the 
benefit of any doubt in this matter, the Board concludes that 
his symptoms equate to mild incomplete paralysis of the 
sciatic nerve in the right and left leg and he therefore 
meets the criteria for separate 10 percent ratings under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 since May 8, 2008.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.71a, Note 1; 
Fenderson, supra.  Higher evaluations are not warranted 
because, the May 2008 VA examiner also opined that there was 
normal muscle strength, mass, and tone in the lower 
extremities, deep tendon reflexes were 2+ at the knees, and 
straight leg raises were negative.  

All Other Back Disorders-The Old Criteria

For the entire period during which the appeal has been 
pending, the Veteran is entitled to a rating in excess of 20 
percent if his lumbar spine disorder is manifested by a 
fractured vertebra under 38 C.F.R. § 4.71a, Diagnostic Code 
5285, ankylosis of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5289, a severe limitation of lumbar motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, or a severe 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

Initially, the Board notes that there is no suggestion in the 
record that the Veteran has a service connected fractured 
lumbar vertebra.  See, e.g., VA examinations dated in 
December 2004 and May 2008; lumbar spine x-ray dated in June 
2003; and lumbar spine MRI dated in February 2007.  There 
being no demonstrable service connected vertebral deformity, 
a 10 percent rating may not be added to the rating.  
Furthermore, the service connected lumbar spine disorder does 
not include cord involvement requiring long leg braces.  
Additionally, at the December 2004 and May 2008 VA 
examinations the Veteran was able to move his lumbosacral 
spine, and hence, there was no evidence of ankylosis 
(ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992)).  Moreover, in 
the absence of ankylosis, the Board may not rate his service-
connected disability as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, a higher evaluation is 
not warranted for the Veteran's service-connected lumbar 
spine disorder under Diagnostic Codes 5285, 5289 at any time 
during the pendency of the appeal.  38 C.F.R. § 4.71a (2003); 
Fenderson, supra.

As to limitation of motion under Diagnostic Code 5292 and 
lumbosacral strain under Diagnostic Code 5295, treatment 
records showed complaints and/or treatment for low back pain.  
Specifically, the Veteran reported low back pain that was 
relieved by medication and rest.  The Veteran noted that he 
used a cane to ambulate and also used a wheelchair.  The 
Veteran also reported dull constant back pain, varying in 
intensity, which became sharp when he moved the wrong way.  
At the December 2004 VA examination, he complained of 
stiffness and weakness in the back and flare-ups three to 
four times per month lasting for 1.5 hours caused by 
prolonged lying down, heavy lifting, and cold weather.  He 
also noted that the flare-ups caused additional limitation of 
motion and functional impairment which were mild to moderate.  
He also stated that he could only walk for 20 minutes before 
his back started to hurt.  During his May 2008 VA 
examination, the Veteran reported that he was unable to walk 
more than one block due to pain, was unable to bend over to 
mow the lawn, and was unable to vacuum the house for more 
than 20 minutes.  He denied flare-ups, but noted that he used 
a cane and wheelchair to get around.  Furthermore, the 
objective evidence of record reflects the Veteran having 
problems with painful range of motion, tenderness, a slow 
gait with a mild limp on the left leg, and/or paraspinous 
muscle tenderness.  

However, at the December 2004 VA examination the range of 
motion of the lumbar spine taking into account the Veteran's 
complaints of pain was forward flexion to 70 degrees, 
extension to 15 degrees, bilateral lateral flexion to 17 
degrees, and bilateral lateral rotation to 17 degrees.  
Moreover, the December 2004 VA examiner found no evidence of 
spasm, weakness, or tenderness as well as no evidence of 
muscle atrophy and normal tone and strength.  Likewise, at 
the May 2008 VA examination, range of motion studies showed 
lumbar spine forward flexion to 40 degrees, extension to 20 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral lateral rotation to 20 degrees.  Furthermore, the 
May 2008 VA examiner opined that there was no fatigue, 
weakness, or lack of endurance following repetitive use, the 
Veteran did not have additional limitation of motion due to 
repetitive use, and there was no objective signs of weakness 
or tenderness on examination.

Initially, the Board notes that no examiner characterized the 
Veteran's lost lumbar spine motion as "severe."  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Furthermore, 
no examiner reported that his lumbar spine disorder was 
manifested by listing of the whole spine, a positive 
Goldthwaite's sign, or a marked limitation of forward 
bending.  Therefore, the Board finds that because the lumbar 
spine disorder does not result in sufficiently reduced 
limitation of motion, a higher evaluation is not warranted 
under either Diagnostic Code 5292 or Diagnostic Code 5295.  
38 C.F.R. § 4.71a (2003).  This is true throughout the period 
of time during which his claim has been pending.  Fenderson, 
supra.

All Other Back Disorders-The New Criteria

Effective September 26, 2003, the Veteran is entitled to a 
higher evaluation for his lumbar spine disorder if it is 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less, or if there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a (2008).

While the October 2005 private medical record indicated that 
there was evidence of possible fusion at L5-S1, there was no 
evidence of ankylosis of the entire thoracolumbar spine since 
September 26, 2003.  See, for example, VA examinations dated 
in December 2004 and May 2008.  In the absence of ankylosis, 
the Board may not rate his service-connected lumbar spine 
disorder as ankylosis.  Johnston, supra.  Therefore, a higher 
rating cannot be assigned based on ankylosis.  38 C.F.R. 
§ 4.71a.  This is true since September 26, 2003.  Fenderson, 
supra.

Next, as to whether the lumbar spine disorder results in 
thoracolumbar forward flexion being reduced to 30 degrees or 
less, as noted above forward flexion of the thoracolumbar 
even taking into account the Veteran's complaints of pain 
under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, was at its 
worst limited to 40 degrees.  Therefore, a higher rating 
cannot be assigned based on limitation of motion.  38 C.F.R. 
§ 4.71a.  This is true since September 26, 2003.  Fenderson, 
supra.

Other Back Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14.  

Likewise, the Board notes that the Veteran denied having 
bladder problems and the record does not document either 
bowel or bladder impairment due to the service connected 
lumbar spine disability.  Therefore, the Board finds that a 
separate compensable rating is not warranted for either 
bladder or bowel problems as a residual of the appellant's 
service connected back injury.   38 C.F.R. § 4.71a, Note 1.

Conclusion

Lastly, the Board has given consideration as to whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 115-116.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of 20 percent is provided for 
certain manifestations of the lumbar spine disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's lumbar spine disorder.  Moreover, the evidence does 
not demonstrate other related factors.  The Veteran has not 
required frequent periods of hospitalization due to the 
lumbar spine disorder.  Additionally, the Veteran has not 
alleged marked interference with employment.  In May 2008, 
the Veteran stated that his lumbar spine disorder had not 
affected his employment, and that he was retired.  
Furthermore, by this decision the Board is granting the 
Veteran separate compensable ratings for his radiculopathy.  
In the absence of any additional factors, referral of this 
issue for consideration of an extraschedular rating is not 
warranted.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  In this 
regard, while the Veteran is credible to report on what he 
sees and feels and others are credible to report on what they 
can see, neither the Veteran nor his representative are 
competent to report that a service connected disability meets 
the criteria for a higher initial evaluation because such an 
opinion requires medical expertise which they have not been 
shown to have.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Evans, supra. 



In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against an initial evaluation in excess of 20 
percent for a lumbar spine disorder to the extent outlined 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 20 percent for a lumbar 
spine disorder, at any time during the pendency of his 
appeal, is denied.

Effective May 8, 2008, a separate 10 percent schedular rating 
for right lower extremity radiculopathy is granted, subject 
to the laws and regulations governing the award of monetary 
benefits. 

Effective May 8, 2008, a separate 10 percent schedular rating 
for left lower extremity radiculopathy is granted, subject to 
the laws and regulations governing the award of monetary 
benefits. 



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


